Exhibit 10.2

2011 Executive Incentive Payment Plan, As Amended

 

1. Target Incentive Payment Amount

 

  •  

35% of annual base salary (Robert Ben, Gerald Laures and Sally Washlow)

 

  •  

25% of annual base salary (other participants)

 

2. Criteria

Incentive payment amount tied to a targeted Cobra Electronics Corporation
consolidated operating profit (“Operating Profit Target”) without regard to
extraordinary or other nonrecurring or unusual items in accordance with
generally accepted accounting principles unless the Compensation Committee
determines that any such item shall not be disregarded (“Consolidated Operating
Profit”).

 

3. Payment Tiers

 

•      Less than 26.66% of Operating Profit Target

   —    0% of target incentive payment amount

•      26.66% or greater of Operating Profit Target but less than 53.33%

   —    10% of target incentive payment amount

•      53.33% or greater of Operating Profit Target but less than 80%

   —    30% of target incentive payment amount

•      80% or greater of Operating Profit Target but less than 100%

   —    60% of target incentive payment amount

•      100% or greater of Operating Profit Target but less than 120%

   —    100% of target incentive payment amount

•      120% or greater of Operating Profit Target

   —    105% of target incentive payment amount

 

4. Other Terms

 

  •  

Incentive payments will be processed with the next regularly scheduled payroll
after the approval by the Board of Directors of 2011 audited consolidated
results, but not later than March 15, 2012, subject to changes approved by the
Compensation Committee

 

  •  

Consolidated Operating Profit will be calculated based on Cobra Electronics
Corporation consolidated results